
	

114 HRES 764 IH: Honoring in praise and remembrance the wonderful achievements in academic, athletic and humanitarian distinction of Quincy Williams. 
U.S. House of Representatives
2016-05-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 764
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2016
			Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring in praise and remembrance the wonderful achievements in academic, athletic and
			 humanitarian distinction of Quincy Williams. 
	
	
 Whereas, on December 3, 2014, 17-year-old Quincy Williams passed away, unable to survive fatal injuries resulting from an automobile accident;
 Whereas, Mr. Williams was born February 22, 1997, in Houston, Texas; Whereas, he remained a native of Houston, Texas;
 Whereas, Mr. Williams was a talented young man who was well revered as a beacon of light by his peers;
 Whereas, Mr. Williams was affectionately called by his parents a Junior, and was one of the most outgoing, lovable kids that a parent could ever want; Whereas, his family, the love and strength of Mr. Williams, is very proud of his achievements and commitment to his high school career;
 Whereas, he was one of the world’s best comedians, and had the ability to make anyone who came into contact with him laugh;
 Whereas, his love and compassion was infectious and contagious to all that came into contact with him;
 Whereas, although young in body, Mr. Williams was old in song, as he was a profound lover of any and all Motown Performers and would listen to them regularly;
 Whereas, Mr. Williams’s passion was to play football and run track, and while at Andy DeKaney High School he became branded as the Soul Brother of his football team;
 Whereas, all who knew Mr. Williams admired his prowess for presentation, deeming him one of the sharpest brothers you’d meet; Whereas, his family and many admirers genuinely celebrate Mr. Williams’s life and outstanding contributions;
 Whereas, Mr. Williams cultivated his efforts, positioning himself to successfully matriculate in May of 2016; and, but for his ill-fated passing, would by all accounts have celebrated his well-deserved accomplishments with his family as a milestone achievement in his young life;
 Whereas, there is no doubt Mr. Williams would have realized countless ambitions, his family and friends are left to accept that his dreams of immeasurable magnitude now rest with him;
 Whereas, this young man worked hard for his successes and accomplishments, and one cannot think of a more solemn manner of celebrating his life than to honor his efforts by recognizing the triumphs for which he so passionately sought and achieved; and
 Whereas, the Williams family should be thanked for their dedication in raising their son and his contributions to the future of this Nation: Now, therefore, be it
		
	
 That— (1)the House of Representatives does hereby honor in praise, on behalf of the Williams family, Quincy Gemal Williams as a graduate of the Andy DeKaney High School of the Spring Independent School District in Houston, Texas; and
 (2)the House of Representatives does hereby honor in remembrance the wonderful achievements in academic, athletic and humanitarian distinction of Quincy Gemal Williams on behalf of his loving family, dedicated teammates, loyal friends and inspired community.
			
